381 U.S. 355 (1965)
WALKER
v.
GEORGIA.
No. 1072.
Supreme Court of United States.
Decided May 24, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF GEORGIA.
Jack Greenberg, James M. Nabrit III and Donald L. Hollowell for petitioner.
Lewis R. Slaton and Carter Goode for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment is reversed. Hamm v. City of Rock Hill and Lupper v. Arkansas, 379 U. S. 306.
MR. JUSTICE STEWART would vacate the judgment and remand the case to the Supreme Court of Georgia for reconsideration in the light of supervening federal legislation, in accordance with the views expressed in his dissenting opinion in Hamm v. City of Rock Hill, 379 U. S. 306, 326.
MR. JUSTICE BLACK, MR. JUSTICE HARLAN, and MR. JUSTICE WHITE would affirm the judgment of the Supreme Court of Georgia for the reasons stated in their dissenting opinions in Hamm v. City of Rock Hill, 379 U. S. 306, 318, 322, 327.